Citation Nr: 1636378	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right ankle disability.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran requested a hearing before a Decision Review Officer in both the November 2012 and January 2013 substantive appeals.  However, a December 2013 Report of Contact indicates that the Veteran canceled his hearing request through the representative.  As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Board notes that, while the Veteran previously was represented by an attorney, that attorney withdrew from representative in a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

In the March 2015 remand, the Board observed the Veteran's contention that he had a left shoulder disability that was due to or aggravated by a service-connected right ankle disability.  Specifically, the Board noted the Veteran's report that he injured his left shoulder in a November 2008 motorcycle accident after his right ankle locked up on him and prevented him from using the brakes.

The service medical records show that in April 2000, the Veteran complained of occasional pain in the right and left shoulders.  However, he was not given a diagnosis other than mechanical back/neck pain.  On Physical Evaluation Board in October 2000, the Veteran made no complaints regarding the left shoulder, and his shoulders were found to have no abnormalities.  

The post-service medical evidence shows that prior to the November 2008 motorcycle accident, the Veteran received VA treatment in October 2007 for left shoulder pain.  He was found to have left rotator cuff tendonitis vs. bursitis and impingement.  An April 2008 MRI of the left shoulder found low-grade articular surface tears of the supraspinatus and infraspinatus tendons and a posterior labral tear extending from the 7 to 11 o'clock position.  

Subsequent to the November 2008 motorcycle accident, VA medical records dated from March 2009 to December 2012 show that the Veteran received intermittent treatment for a left shoulder disability.  In a March 2009 treatment report, the Veteran maintained that he had experienced left shoulder pain for one year and denied any specific injury or trauma.  He stated that he woke up in March 2008 with shoulder pain and that his shoulder pain had increased since the November 2008 motorcycle accident. 

In March 2015, the Board remanded the claim to provide the Veteran a VA joints examination with medical opinion concerning whether any left shoulder disability arose during service or was otherwise related to any incident of service, or whether any left shoulder disability was due to or aggravated (permanently worsened beyond the normal progress of the disorder) by a service-connected right ankle disability.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board asked the VA examiner to accept as fact that the November 2008 motorcycle accident was caused by the Veteran's service connected right ankle locking up and preventing him from applying the brakes.

The requested examination was performed in June 2015.  The examiner opined that the Veteran's left shoulder disability was less likely than not incurred in or caused by his active duty.  The examiner explained that the service record did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's left shoulder, such as fracture, internal derangement, or tendon/labral or dislocation.  The examiner found that in the absence of such findings, a posttraumatic or chronic inflammatory process was less likely than not to have occurred.  The examiner added that the service record did not document repetitive microtrauma which would be required to initiate and sustain a posttraumatic or chronic inflammatory process.  The examiner further opined that the Veteran's left shoulder disorder was less likely than not proximately due to or the result of a service-connected right ankle disability, as the Veteran indicated that the onset of the left shoulder symptoms occurred prior to the motorcycle accident in 2008.  Finally, the examiner opined that the Veteran's left shoulder disability was not aggravated beyond its natural progression by the motorcycle accident, as the records did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's left shoulder that occurred at the time of the motorcycle collision, such as a shoulder joint complex fracture, tendon/labral tear, or shoulder dislocation.

The Board appreciates the analysis undertaken by the June 2015 VA examiner concerning the theories of direct service connection and secondary service connection.  However, the Veteran has another theory of service connection previously advanced which was not addressed by the examiner.  In a January 2009 statement, the Veteran stated that he was collecting firewood in December 2007 when his ankle locked.  The Veteran contends that locking of the ankle caused him to trip, which caused him to land hard on the left shoulder.  He related that he was very tender in the shoulder for the next couple of months, and that by the end of March 2008 the pain had increased to a sharp piercing sensation.  He stated that complaints to his doctor resulted in the April 2008 MRI which found the documented tears.

The Veteran is competent to describe his right ankle locking and causing him to fall on the left shoulder as such an experience comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Therefore, the Board accepts the contention that the Veteran fell on his left shoulder while collecting firewood in December 2007.  On remand, an etiology opinion should be obtained to clarify whether there is any relationship between any current left shoulder disability and the December 2007 accident.  McLendon v. Nicholson, 20 Vet App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claims file to the VA examiner who performed the June 2015 VA examination.  After review of the prior report and review of the claims file, the examiner should provide a medical opinion clarifying whether the Veteran has a current left shoulder disability that is related to his period of service or that is due to or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right ankle disability.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner who made the June 2015 VA opinion is not available, or feels that an examination is necessary, schedule the Veteran for a VA examination with a physician who has the requisite expertise to offer the requested opinions.  The examiner should provide the following opinions:

(a) The examiner should provide an opinion as to whether any left shoulder disability was caused by or is related to a service-connected right ankle disability.  Specifically, the examiner must consider the Veteran's contention that a left shoulder disability was incurred in a December 2007 accident.  The examiner should accept that in December 2007, while gathering firewood, the Veteran's service connected right ankle locked and caused him to fall on the left shoulder.   

(b) The examiner should provide an opinion as to whether any left shoulder disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected right ankle disability, or a fall caused by the service-connected right ankle disability.  Specifically, the examiner must consider the Veteran's contention that a left shoulder disability was aggravated by a December 2007 accident.  The examiner should accept that in December 2007, while gathering firewood, the Veteran's service connected right ankle locked and caused him to fall on the left shoulder.   

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

